



Exhibit 10(vii)
McCORMICK & COMPANY, INCORPORATED
2013 OMNIBUS INCENTIVE PLAN
TERMS OF RESTRICTED STOCK UNITS AWARD AGREEMENT
The following terms and conditions in this agreement (together with the RSU
Covenants Addendum attached hereto, this “Award Agreement”) apply to restricted
stock units granted under the 2013 Omnibus Incentive Plan by McCORMICK &
COMPANY, INCORPORATED, a Maryland corporation, with its principal offices in
Baltimore County, Maryland (hereinafter called the “Company”).
RECITALS
WHEREAS, the Board of Directors of the Company (the “Board”) believes that the
interests of the Company and its stockholders will be advanced and the Company’s
overall managerial strength will be enhanced by encouraging its officers and
other key employees to become owners of common stock of the Company (“Stock”);
and
WHEREAS, the Board approved and adopted the Company’s 2013 Omnibus Incentive
Plan (the “Plan”) on November 27, 2012, effective December 1, 2012, subject to
the approval of the Company’s stockholders; and
WHEREAS, the Company’s stockholders approved the Plan on April 3, 2013; and
WHEREAS, one of the purposes of the Plan is to provide an inducement to certain
officers and other key employees of the Company and its affiliates (each a
“Grantee”) to acquire shares of Stock; and
WHEREAS, the Board has authorized and approved the grant of this Award (defined
below) pursuant to the Plan, this Award Agreement and the terms described on the
Screen (defined below); and
WHEREAS, this Award and any restricted stock units previously granted to the
Grantee (whether vested or unvested) are conditioned on and subject to the terms
of the Plan and this Award Agreement.
NOW THEREFORE, in consideration of the foregoing and of the covenants and
agreements set forth below, the terms of this Award and this Award Agreement
consist of the following:
1.
Grant of Restricted Stock Units. Details of the Grantee’s Award are described on
the screen captioned “Grants & Awards” in the Computershare website (the
“Screen”). On the grant date specified on the Screen (the “Grant Date”), the
Company granted restricted common stock units (“Restricted Stock Units”) to the
Grantee for the number of shares of Stock identified as shares granted on the
Screen (the “Award”). The Restricted Stock Units shall become vested in
accordance with the vesting schedule described in Section 3 hereof.






--------------------------------------------------------------------------------





Each Restricted Stock Unit shall represent one hypothetical share of Stock,
without par value. Each Restricted Stock Unit shall at all times be equal in
value to one share of Stock. The Company shall credit each Restricted Stock Unit
to a bookkeeping account that the Company shall maintain for the Grantee until
the Company issues Stock with respect to such Restricted Stock Unit in
accordance with Section 4 hereof or such Restricted Stock Unit is forfeited in
accordance with Section 3 hereof.
2.
Restrictions on Transfer of Restricted Stock Units. The Restricted Stock Units
herein granted and the rights and privileges conferred hereby shall not be
transferred, assigned, pledged, or hypothecated in any way (whether by operation
of law or otherwise) and shall not be subject to execution, attachment, or
similar process. Upon any attempt to transfer, assign, pledge, hypothecate, or
otherwise dispose of said Restricted Stock Units or of any right or privilege
conferred hereby contrary to the provisions hereof or upon the levy of any
attachment or similar process upon the rights and privileges conferred hereby,
these Restricted Stock Units and the rights and privileges conferred hereby
shall immediately become null and void.

3.
Vesting of Restricted Stock Units.

(a)The Restricted Stock Units shall vest over a period of three years as
follows: 33-1/3% of the Restricted Stock Units, rounded down to the closest
whole number, shall become vested and non-forfeitable on March 15 of each of the
first and second year following the Grant Date, and the remaining Restricted
Stock Units shall become vested and non-forfeitable on March 15 of the third
year following the Grant Date (hereinafter referred to collectively as the
“Vesting Dates”); provided that, the Grantee continues in the employ of the
Company from the Grant Date until the applicable Vesting Date. Except as
provided in Section 3(b) hereof, if the Grantee ceases to be an employee of the
Company prior to a Vesting Date, the Restricted Stock Units that would otherwise
vest on such Vesting Date and any subsequent Vesting Date shall be immediately
forfeited.
(b)    Notwithstanding the provisions of Section 3(a) hereof, any outstanding
Restricted Stock Units shall immediately become vested and non-forfeitable if
the Grantee ceases to be an employee of the Company on account of total and
permanent disability, death, or retirement of the Company. If such Restricted
Stock Units become vested and non-forfeitable pursuant to this Section 3(b), the
date of the Grantee’s death, total and permanent disability, or retirement (or,
if later, the Grant Date), whichever applies, shall be treated as the Vesting
Date for purposes of this Award Agreement. Settlement and delivery of vested
Restricted Stock Units will be accelerated in accordance with Section 4(a) below
in the event of Grantee’s death or total and permanent disability or a Change in
Control of the Company. In contrast, as described in Section 4(a) below, if the
Grantee retires, vested Restricted Stock Units shall generally be delivered at
the same time as they would have been delivered had the Grantee remained
employed.
(c)     Notwithstanding the provisions of Section 3(a) hereof, if the Grantee
has a Qualifying Termination (as such term is defined in the McCormick &
Company, Incorporated Severance Plan for Senior Employees (the “Severance
Plan”)), any outstanding Restricted Stock Units and outstanding restricted stock
units previously granted (collectively, the “Outstanding RSUs”) that would have
vested, in accordance with the applicable vesting schedule, during the 12-


2



--------------------------------------------------------------------------------





month period following such Qualifying Termination, shall immediately vest. If
the Grantee’s Qualifying Termination subsequently becomes a Change in Control
Termination (as such term is defined in the Severance Plan), the provisions of
Section 3(d) below shall be immediately applied to any Outstanding RSUs that
were unvested after application of this subsection (c).
(d)    Notwithstanding the provisions of Section 3(a) hereof, if the Grantee has
a Change in Control Termination (as such term is defined in the Severance Plan),
(a) any Outstanding RSUs held by the Grantee immediately before such Change in
Control Termination (other than restricted stock units granted after the Change
in Control (as such term is defined in the Plan)) shall, to the extent
outstanding at the time of the Change in Control Termination, immediately become
100% vested. Pursuant to Article VII (“Change in Control; Acquisitions”) of the
Plan as amended March 25, 2015, this Award Agreement provides for the treatment
of the Outstanding RSUs following a Change in Control. Consequently, the terms
of Article VII.A. of the Plan that would vest the Outstanding RSUs in connection
with a Change in Control shall not apply to the Outstanding RSUs, and, following
a Change in Control, the Outstanding RSUs shall vest only as provided in Section
3 of this Award Agreement. In addition, the Committee (as such term is defined
in the Plan) may take any other action it deems appropriate to ensure the
equitable treatment of participants in the event of, or in anticipation of a
Change in Control, including but not limited to any one or more of the
following: (i) provision for the settlement of this Award in exchange for its
equivalent cash value, as determined by the Committee, as of the date of the
Change in Control; or (ii) such other modification or adjustment to this Award
as the Committee deems appropriate to maintain and protect the rights and
interests of the Grantee upon or following the Change in Control; provided that
the Committee shall not take any action that would cause this Award to be
subject to the additional tax under Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”). The Committee also may accord any Grantee a right
to refuse any acceleration of vesting or benefits, in such circumstances as the
Committee may approve.
For purposes of this Award Agreement, the Grantee shall be considered “totally
and permanently disabled” if (i) the Grantee is unable, as a result of
demonstrable illness (including mental illness), injury or disease, to engage in
any occupation or perform any work for remuneration or profit for which the
Grantee is reasonably qualified and (ii) the illness, injury or disease is
expected to be permanent.
For purposes of this Award Agreement, “retirement” means termination of
employment at or after age 55.


4.
Issuance of Common Stock.

(a)    The Company shall issue to the Grantee (or, in the event of the Grantee’s
death, to the Grantee’s personal representative) shares of Stock corresponding
to vested Restricted Stock Units, net of any applicable withholding taxes, as
soon as practicable following the Vesting Date and in no event later than March
15th of the year following the Vesting Date, except in the case of the Grantee’s
retirement as provided in the next sentence. If the Vesting Date occurs by


3



--------------------------------------------------------------------------------





reason of the Grantee’s retirement, payment shall be made during the ninety
day-period immediately following the earliest of:
(i) (A) March 15 of the year immediately following the Grant Date with respect
to the Restricted Stock Units that would otherwise vest on that date, (B) March
15 of the second year following the Grant Date with respect to the Restricted
Stock Units that would otherwise vest on that date, and (C) March 15 of the
third year following the Grant Date with respect to the remaining Restricted
Stock Units;
(ii) the date of the Grantee’s death;
(iii) the date of the Grantee’s total and permanent disability; provided that
such disability constitutes a “disability” within the meaning of Treas. Reg. §
1.409A-3(i)(4);
(iv) the date of a Qualifying Termination; or
(v) the date of a Change in Control Termination.
(b)    No shares of Stock shall be issued to the Grantee under this Award
Agreement before the applicable Vesting Date.
(c)    The Company’s obligations to the Grantee with respect to the Restricted
Stock Units shall be satisfied in full upon the issuance of shares of Stock with
respect to the Restricted Stock Units that vest in accordance with Section 3
hereof, net of any applicable withholding taxes, or upon the forfeiture of such
Restricted Stock Units in accordance with Section 3 hereof.
5.
Dividend, Voting and Other Rights.

(a)    The Restricted Stock Units are not shares of Stock, and the Grantee shall
therefore have no voting, dividend, or other shareholder rights by reason of
receiving or being credited with Restricted Stock Units pursuant to this Award
Agreement unless and until shares of Stock are issued to the Grantee pursuant to
Section 4 hereof.
(b)    This Award Agreement represents only an unfunded and unsecured promise by
the Company. The Grantee’s rights under this Award Agreement shall be limited to
those of an unsecured general creditor of the Company.
6.
Forfeiture of Outstanding Restricted Stock Units and Gain on Any Restricted
Stock Unit. The Grantee shall be required to forfeit to the Company (a) any
Outstanding RSUs and (b) any gain realized on account of the Restricted Stock
Units and all restricted stock units previously granted to the Grantee
(including any shares of Stock issued to the Grantee in connection with the
vesting of such awards) in the event the Grantee takes any action in violation
or breach of, or in conflict with this Award Agreement (including the RSU
Covenants Addendum attached hereto), any employment agreement, non-competition
agreement, any agreement prohibiting solicitation of employees or clients of the
Company or any of its affiliates, or any confidentiality obligation with respect
to the Company or any



4



--------------------------------------------------------------------------------





of its affiliates or otherwise in competition with the Company or any of its
affiliates. The Company shall annul this Award if the Grantee is an employee of
the Company or any of its affiliates and is terminated for “cause,” as such term
is defined in the Plan or otherwise as required under the Plan.
7.
Successor. This Award shall be binding upon and inure to the benefit of any
successor or successors of the Company.

8.
Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws. Notwithstanding any other
provision of this Award Agreement, the Company shall not be obligated to issue
any shares of Stock pursuant to this Award Agreement if the issuance thereof
would result in a violation of any law.

9.
Section 409A of the Internal Revenue Code.

(a)    Except as provided in Section 9(b) hereof, it is intended that the
Restricted Stock Units and this Award Agreement shall qualify as a short-term
deferral arrangement described in Treas. Reg. § 1.409A-1(b)(4), and any
successor thereto, and that, as a result, the Restricted Stock Units and this
Award Agreement shall not be subject to the provisions of Section 409A of the
Code (“Section 409A”). This Award Agreement and the Plan shall be administered
in a manner consistent with the foregoing intent, and, except as provided in
Section 9(b) hereof, any provision that would cause such Restricted Stock Units
or this Award Agreement to be subject to Section 409A shall have no force or
effect until this Award Agreement is amended to avoid the application of Section
409A (which amendment may be retroactive to the extent permitted by Section 409A
and may be made by the Company without the Grantee’s consent). However, should
this Award be subject to Section 409A and if the Grantee is a “Specified
Employee” (within the meaning set forth Section 409A(a)(2)(B)(i) of the Code) as
of the date of his or her separation from service (within the meaning of Treas.
Reg. § 1.409A-1(h)), then the issuance of any shares that would otherwise be
made upon the date of the separation from service or within the first six months
thereafter will not be made on the originally scheduled dates and will instead
be issued in a lump sum on the date that is six months and one day after the
date of the separation from service, with the balance of the shares issued
thereafter in accordance with the original vesting and issuance schedule, but if
and only if such delay in the issuance of the shares is necessary to avoid the
imposition of taxation on the Grantee in respect of the shares under Section
409A. Each installment of Restricted Stock Units that vests is a “separate
payment” for purposes of Treas. Reg. § 1.409A-2(b)(2).
(b)    Notwithstanding Section 9(a) hereof, the parties recognize that if the
Grantee is eligible to retire before the applicable Vesting Date, all or a
portion of the Restricted Stock Units will likely no longer be subject to a
“substantial risk of forfeiture,” within the meaning of Treas. Reg. §
1.409A-1(d), on the date on which the Grantee becomes eligible to retire (or, if
later, the Grant Date). Any such Restricted Stock Units will likely be subject
to, rather than exempt from,


5



--------------------------------------------------------------------------------





Section 409A, but shall comply with Section 409A because they are payable on a
permissible payment event within the meaning of Treas. Reg. § 1.409A-3(b).
10.
Withholding. The Company (and/or the Grantee’s local employer) shall, in its
discretion, have the right to deduct or withhold from payments of any kind
otherwise due to the Grantee, or require the Grantee to remit to the Company
(and to his or her local employer), an amount sufficient to satisfy taxes
imposed under the laws of any country, state, province, city or other
jurisdiction, including but not limited to income taxes, capital gain taxes,
transfer taxes, and social security contributions that are required by law to be
withheld with respect to the Plan, grant of restricted stock units, payment of
shares or cash under this Award Agreement, the sale of shares acquired
hereunder, and/or payment of dividends on shares acquired hereunder, as
applicable. A sufficient number of the shares resulting from payout of this
Award at vesting may be retained by the Company to satisfy any tax withholding
obligation.

11.
No Right to Continued Employment. Neither the Plan, this Award Agreement, the
grant of Restricted Stock Units, payment of shares or cash under this Award
Agreement, the sale of shares acquired hereunder, and/or payment of dividends on
shares acquired hereunder, as applicable, gives the Grantee any right to
continue to be employed by the Company (or the Grantee’s local employer), or
limits, in any way, the right of the Company (or the Grantee’s local employer)
to change the Grantee’s compensation or other benefits or to terminate the
Grantee’s employment at any time for any reason not specifically prohibited by
law.

12.
Electronic Delivery. The Company may, in its sole discretion, decide to deliver
any documents related to current or future participation in the Plan by
electronic means or request the Grantee’s consent to participate in the Plan by
electronic means. The Grantee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

13.
Governing Law and Venue. All disputes arising under or growing out of the
Restricted Stock Units or the provisions of this Award Agreement shall be
governed by and construed in accordance with the laws of the State of Maryland,
United States of America, as provided in the Plan, without regard to such
state’s conflict of laws rules. If any dispute arises directly or indirectly
from the relationship of the parties evidenced by this Award and this Award
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of Maryland and agree that such litigation shall be
conducted only in the courts of Baltimore County, Maryland, and no other courts,
where the grant of the Restricted Stock Units are made and/or to be performed.

14.
Severability. The provisions of this Award Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.



6



--------------------------------------------------------------------------------





15.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on the Grantee’s participation in the Plan, on the Restricted Stock
Units and on any shares of Stock acquired under the Plan, to the extent the
Company determines it is necessary or advisable to comply with local law or
facilitate the administration of the Plan, and to require the Grantee to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing.

16.
Relation to Plan. This Award Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency or conflict between this Award
Agreement and the Plan, the Plan shall govern. The Plan and this Award Agreement
shall be administered by the Committee in accordance with the provisions of
Article II of the Plan. Except as expressly provided in this Award Agreement,
capitalized terms used herein shall have the meanings ascribed to them in the
Plan or on the Screen.

17.
Acceptance of Award. In consideration for the Restricted Stock Units and by
accepting this Award Agreement, the Grantee agrees and acknowledges that:

(a)    All restricted stock units previously granted to the Grantee and all
Restricted Stock Units granted under this Award Agreement are subject to the RSU
Covenants Addendum attached hereto, the terms of which are fully incorporated
herein.
(b)    The award of Restricted Stock Units hereunder and any future awards under
the Plan is entirely voluntary, and at the complete discretion of the Company.
Neither the award of Restricted Stock Units hereunder, nor any future awards by
the Company, shall be deemed to create any obligation to grant any other awards,
whether or not such a reservation is explicitly stated at the time of any such
award. The Board has the right, at any time, to amend, suspend, discontinue or
terminate the Plan; provided, however, that no such action by the Board shall
adversely affect the Grantee’s rights hereunder without the consent in writing
of the Grantee or a beneficiary who has become entitled to this Award.
(c)    The Plan shall not be deemed to constitute, and shall not be construed by
the Grantee to constitute part of the terms and conditions of employment.
Neither the Company, the Grantee’s local employer, nor any member of the Board
or of the Committee shall have any liability of any kind to the Grantee for any
action taken or not taken in good faith under the Plan; for any change,
amendment, or cancellation of the Plan or this Award; or for the failure of this
Award to realize intended tax consequences or to comply with any other law,
compliance with which is not required on the part of the Company.
(d)    The Grantee has reviewed the Plan, this Award Agreement, and the Screen
in their entirety, has had an opportunity to obtain the advice of counsel prior
to accepting this Award Agreement, and fully understands all provisions of the
Plan, this Award Agreement, and the Screen.
1.**ADDENDUM APPEARS ON THE FOLLOWING PAGE**


7



--------------------------------------------------------------------------------






RSU Covenants Addendum
In consideration for the benefits made available under the Plan, the GRANTEE
agrees to the covenants set forth in this RSU Covenants Addendum (this
“Addendum”) (whether or not the GRANTEE’s restricted stock units vest). The
covenants in this Addendum do not supersede, restrict or otherwise limit the
GRANTEE’s obligations under any other covenants applicable in connection with
the GRANTEE’s employment with or service to the Company.
1.    Confidentiality.
Any and all inventions and discoveries that the GRANTEE makes while he or she is
in the employ of the Company relating directly or indirectly to or useful in any
activity or enterprise of the Company shall belong to the Company, whether
discovered during or after regular working hours. The GRANTEE will, upon request
of the Company, make application for a patent on any such invention or discovery
that he or she may make, and will, upon request of the Company, make and execute
any and all assignments in writing which may be deemed by the Company as proper
to assign and transfer to the Company all the right, title and interest of the
GRANTEE in and to any and all such patents or patent rights issued by the United
States or any other country in which the GRANTEE may have any interest during
the term of his or her said employment. The Company will assume the expenses of
preparing, applying for, and registering any such patents or assignments.
During the period of the GRANTEE’s employment with the Company, the GRANTEE may
have been exposed to confidential, proprietary information and trade secrets of
the Company or its customers. The GRANTEE understands that maintenance of the
proprietary character of such information to the fullest extent possible is
important to the Company. Accordingly, for so long as any such confidential
information and trade secrets may remain confidential, secret, or otherwise
wholly or partially protected either during or after such employment, the
GRANTEE will not use or divulge such information except as specifically
permitted by the Company.
2.    Non-Competition and Non-Solicitation.
During the period of the GRANTEE’s employment with the Company, and the period
continuing after the GRANTEE’s termination of employment (for any reason) for
the Restrictive Period (as defined below) or, in the case of a Change in Control
Termination (as such term is defined in the Severance Plan), the Restrictive CIC
Period (not to exceed two (2) years), the GRANTEE will not (a) seek or accept
employment, directly or indirectly, with any entity that directly competes with
the Company, including its subsidiaries and affiliates, in its and their core
product categories, in any capacity involving the performance of services like
or related to the services that the GRANTEE performed for the Company at any
time during the past seven (7) years or (b) solicit for the benefit of any
competitor of the Company any entity or person who was or is a customer or
employee of the Company as of the GRANTEE’s termination date.
For purposes of this RSU Covenants Addendum, “Restrictive Period” and
“Restrictive CIC Period” are specified in the following table:
    





--------------------------------------------------------------------------------





 
Chief Executive Officer
All Others
Restrictive Period
1-½ years
1 year
Restrictive CIC Period
2 years
2 years



3.    Nondisparagement.
The GRANTEE will not communicate, make or cause to be made, any derogatory,
defamatory or disparaging remarks, statements or communications about the
Company or any related or affiliated entities and persons, including the
personal and/or business reputations, practices, products, services or conduct
of the Company, or any related or affiliated entities and persons; this includes
in-person communications, electronic communications, and communication via
social media websites. Likewise, no officer or director of the Company will
communicate any derogatory, defamatory or disparaging remarks, statements or
communications about the GRANTEE.
4.    Cooperation.
The GRANTEE will answer any questions that may arise and make himself or herself
reasonably available to assist the Company in its transition following the
GRANTEE’s termination of employment and to cooperate with any other reasonable
requests by the Company which may require his or her services after his or her
termination of employment. For purposes of this Addendum, the transition period
shall be for the one (1) year period following the GRANTEE’s termination of
employment for any reason. The GRANTEE will not seek or be entitled to any
additional compensation for such assistance or cooperation.
5.    Company Property.
The GRANTEE will promptly return to the Company all property belonging to the
Company (but in no event later than the GRANTEE’s termination date), including
all keys, phones, computers, mobile phones, credit cards, computer and other
passwords, equipment and supplies, as well as all documents prepared by or for
the Company, and not otherwise made available to the general public.
6.    Protected Whistleblower Activities.
Notwithstanding the foregoing, nothing in this Addendum, the Award Agreement,
the Plan or any other agreement with the Company prohibits the Grantee from
reporting or disclosing any actual, possible or potential violation of any
federal, state or local law or regulation to any governmental agency or entity,
or making other reports or disclosures that are protected under the
whistleblower provisions of any federal, state or local law or regulation, in
each such case without any prior authorization of, or prior, contemporaneous or
subsequent notice to, the Company. Under the Defend Trade Secrets Act, 18 U.S.C.
§ 1833(b), the Grantee may be entitled to immunity for certain disclosures to
his or her attorney or government officials.


9

